Citation Nr: 0945066	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder claimed as peptic ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had service in the Merchant Marines from July 
1945 to January 1946, from February 1946 to April 1946, and 
from May 1946 to July 1946 with recognized active duty for 
Department of Veterans Affairs purposes from July 3, 1945 to 
August 15, 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2005 and May 2006, the 
Board remanded this issue remaining on appeal.  


FINDING OF FACT

Peptic ulcer disease was not manifest during service, and any 
current peptic ulcer is not attributable to service.


CONCLUSION OF LAW

A gastrointestinal disorder claimed as a peptic ulcer was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
August 2001, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on his behalf and the evidence he was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that efforts were made to obtain the 
Veteran's service treatment records, as well as any service 
records noting active service in Greenland.  However, 
according to a January 2001 finding, the Veteran's records 
were most likely destroyed in a fire.  Efforts were made to 
obtain the Veteran's records from the National Archives, the 
Social Security Administration (SSA), the Public Health 
Service, the U.S. Coast Guard, the Department of Defense, 
Modern Military Records, the Department of Homeland Security 
(DHS), and the U.S. Marine Hospital in Staten Island, New 
York, all to no avail.  See Search Results, U.S. Marine 
Hospital, April 2004;  Coast Guard, November 2004 and March 
2007; National Archives, January 2005; Modern Military 
Records and National Archives, March 2005; SSA, November 
2005; DHS, August 2007; and PHS August 2009.  Thus, the Board 
finds that no additional evidence, which may aid the 
Veteran's claims or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

When a veteran's service records are unavailable, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule, are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the 
Board has also considered whether a VA medical examination or 
opinion should be obtained prior to the adjudication of the 
Veteran's claim for service connection.  See 38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159 (2008).  In this case, the 
Board finds that a VA examination is not necessary to 
determine whether any gastric disorders are related to his 
period of honorable service, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, there is no competent medical 
evidence of an in-service diagnosis for any gastric disorder 
or indication of a medical nexus between a gastric disorder 
and his period of service.  In light of these findings, the 
first, second, and third prongs of McLendon have not been 
met.  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence that any currently-diagnosed gastric 
disorders are related to the Veteran's service.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

III. Service Connection

Service in the Merchant Marines is only considered active 
naval service for oceangoing service during the period from 
December 7, 1941, to August 15, 1945. See 38 C.F.R. § 
3.7(x)(15) (2009); see also 64 Fed. Reg. 48146 (Sept. 2, 
1999).  The Veteran had service in the Merchant Marines from 
July 3, 1945 to January 1946, from February 1946 to April 
1946, and from May 1946 to July 1946.  For VA compensation 
purposes, the Veteran's qualifying service in the Merchant 
Marines was from July 3, 1945 to August 15, 1945, the 
Veteran's periods of oceangoing service with the Merchant 
Marines between August 16, 1945 and July 1946, do not qualify 
as active naval service for purposes of VA compensation 
benefits.

The service records establish that the Veteran was shipped 
from Baltimore, Maryland on February 25, 1946.  He was 
discharged at Zanzibar in British East Africa on April 2, 
1946.  He was then shipped to East Africa aboard the SS 
Monarch of the Seas on May 20, 1946.  He was discharged in 
Baltimore on July 8, 1946.  A Certificate of Discharge dated 
January 7, 1946 showed that the Veteran was hospitalized from 
January 1, 1946 to January 7, 1946 and that his condition on 
discharge was improved.  The nature of the hospitalization 
was not indicated.

In this case, the Veteran claimed that he was diagnosed with 
a peptic ulcer during his period of active duty in the 
Merchant Marine.  He stated that, during treatment at the 
Staten Island Hospital, he was informed that he would have to 
curtail his eating as a result of a peptic ulcer.  The 
Veteran noted that this ulcer was incurred during his period 
of service in the North Atlantic.  See Statement, January 31, 
2006.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and peptic ulcer disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with gastroesophageal reflux disease (GERD).  See 
VA treatment report, March 2004.  Thus, element (1) of 
Hickson has been satisfied, in that the Veteran has 
demonstrated that he has a current diagnosis of a 
gastrointestinal disorder.

Regarding an in-service diagnosis for peptic ulcer disease, 
or any other gastrointestinal disorder, the Board notes that 
the Veteran's service treatment records are unavailable for 
review.  As noted above, efforts were made to obtain the 
Veteran's records from the National Archives, the SSA, PHS, 
the U.S. Coast Guard, the Department of Defense, Modern 
Military Records, the DHS, and the U.S. Marine Hospital in 
Staten Island, New York.  See Search Results, U.S. Marine 
Hospital, April 2004;  Coast Guard, November 2004 and March 
2007; National Archives, January 2005; Modern Military 
Records and National Archives, March 2005; SSA, November 
2005; DHS, August 2007; and PHS August 2009.  However, the 
Veteran's records were unavailable.

Post-service, a certificate of discharge from the U.S. Marine 
Hospital in Staten Island, New York, noted that the Veteran 
was treated from January 1, 1946, through January 7, 1946.  
His condition on discharge was only listed as "improved," 
and no further hospitalization was necessary.  However, the 
reason for his hospital stay was not listed.

VA outpatient treatment records note that the Veteran was 
seen in August 2000 with indigestion/heartburn.  A diagnosis 
of GERD was noted in March 2004.  

During the Veteran's October 2004 RO hearing, he testified 
that he was transported from Halifax to Staten Island, and 
that he was diagnosed with a peptic ulcer when he was in the 
Staten Island hospital.  See Transcript, p 3.

As to the Veteran's assertions that his claimed disorder is 
causally related service, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran competent to 
determine the etiology of his currently-diagnosed 
gastrointestinal disorder, to include GERD or any claimed 
peptic ulcer.  While the Veteran is competent to report in-
service GI discomfort, the Veteran has not been shown to be 
competent to link his claimed disorder to that incident.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorder and 
his period of service.

In sum, the competent evidence does not establish that the 
Veteran's GERD began in service.  There are no 
contemporaneous records of any complaints, findings, 
treatment, or diagnosis of a gastrointestinal disorder for 
many years after separation.  In fact, the record establishes 
that approximately 54 years after separation, the Veteran 
filed a claim for service connection for a peptic ulcer.  
This significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between this disorder 
and active military service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that a significant lapse in 
time between service and post-service medical treatment may 
be considered in the analysis of a service connection claim).  

Because the Veteran's service records are unavailable, the 
Board's analysis of the Veteran's claim has been undertaken 
with this in mind.  However, as noted above, the case law 
does not lower the legal standard for proving a claim for 
service connection.  Rather, this duty increases the Board's 
obligation to evaluate and discuss all of the evidence that 
may be favorable to the Veteran.  See Russo.

While the Board recognizes the Veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his 
gastrointestinal disorder.  There is no probative medical 
evidence that the Veteran's current disorder had its onset 
during, or is otherwise related to, his service.  In reaching 
this conclusion, the Board acknowledges that the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted.  See Gilbert; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder claimed as a peptic ulcer is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


